DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-14 as originally filed are currently pending and are considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Accelerated Examination
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.” Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers. Currently document indexing is not automated in EFS-Web and applicant must select a particular document description for each attached file. An incorrect document description for a particular file may potentially delay processing of the application. A complete listing of all document codes currently supported in EFS-Web is available at http://www.uspto.gov/ebc/portal/efs/efsweb_document_descriptions.xls.
Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code. An improper fee code may potentially delay processing of the application. Instructions on payment of fees via EFS-Web are available at www.uspto.gov/learning-and-resources/fees-and-payment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-14 recite allowable subject matter over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  
The invention is directed to multiple machine learning algorithms that conduct operations that could not be found in a single reference or combined with by multiple prior art references.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recites the limitation "the hypothesis space" in line 27 and line 29, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 8 recites the limitation "the machine learning algorithm" in line 11 and line 12, respectively.  It’s unclear whether the claim is referring to the first, second or third machine learning algorithm.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 8 recites the limitation "the ingredient list" in line 12 and line 13, respectively.  It is unclear whether the claim is referring to the predicted ingredient list or the required ingredient list.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 8 satisfy multiple statutory categories regarding a system and method.  
The claim(s) recite(s) a system and method for image based food search, design and culinary fulfillment by , the recipe database comprising a plurality of recipes, each recipe comprising a food type, a first list of required ingredients and a first required culinary skill; a patron profile database stored on the non-volatile data storage device, the patron profile database comprising a plurality of patron profiles, each patron profile comprising: a patron preference; and a patron review for one or more target food item recommendations, each target food item recommendation comprising a second list of required ingredients and a second required culinary skill; a first machine learning algorithm configured to identify associations among the patron preferences, the first lists of required ingredients, and the first required culinary skills; a food image engine comprising a first plurality of programming instructions stored in the memory which, when operating on the processor, causes the computing device to: obtain a food item image; process the food item image to extract image features; input the extracted image features into a second machine learning algorithm configured to recognize and output a target food item based on the image features; and send the output target food item to a prediction engine; and a prediction engine comprising a second plurality of programming instructions stored in the memory which, when operating on the processor, causes the computing device to: receive the target food item; identify and extract a set of features associated with the target food item; input the identified set of features associated with the target food item into a third machine learning algorithm configured to predict a match from the hypothesis space of the set of source ingredients to the received target food item; output a predicted ingredient list comprising a set of source ingredients and their proportions; and send the predicted ingredient list to a food item design engine; and a food item design engine comprising a third plurality of programming instructions stored in the memory which, when operating on the processor, causes the computing device to: convert the patron preferences, recipes, 1ix0d items, and patron reviews to a first set of vector representations; pass the vector representations through the first machine learning algorithm to identify associations among the patron preferences, the first lists of required ingredients, and the first required culinary skills; receive a predicted ingredient list from the prediction engine; convert the predicted ingredient list to a second set of vector representations; pass the second set of vector representations through the machine learning algorithm to obtain a best fit between the ingredient list and the identified associations, the best fit comprising a third required list of ingredients and a third culinary skill; and generate a target food item recommendation from the best fit.
For example, the system and method receives data process data to generate a target food item using mathematical relationships between received data.  The limitations correspond to certain methods of organizing human activity such as managing personal behavior or interactions between people (i.e. following rules or instructions and mental processes (i.e. observation, evaluation, judgment), which is a judicial exception and Mathematical Concepts using mathematical relationships.
The claims are also directed to the abstract
This judicial exception is not integrated into a practical application. In particular, the claim  recites the additional elements of:
  A recipe database and a patron database used to store and transmit data.  The databases are recited at a high level of generality (i.e., a generic computer function of storing and transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
A first, second and third machine learning algorithm used to identify associations between data, The multiple machine learning algorithms are recited at a high level of generality (i.e., a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A food image engine to receive, process and transmit extracted image feature to a second machine learning algorithm which in turns recognizes a target food item and sends the target food item to a prediction engine for additional processing.  Is nothing more than merely invoking software as a tool to perform an existing process.
A prediction engine, to receive, extract and identify features associated with a food item and transmit the identified food item to a third machine learning algorithm to predict a match from the received data, output the results and transmit the results to a food design engine.  The process is invoking software as a tool to perform an existing process.
A food item design engine receives data, converts the data into vectors to pass through the first machine learning algorithm that conducts a mathematical relationship between the converted vectors to generate a food item recommendation.  This process also amounts to mere instructions to apply the exception using generic computer components.
A similar analysis should have been applied to claims 6-7 and 13-14 which recites essentially the same abstract idea as in claim 1 and 8, with the adaptation of constructing a food item model and  prediction model respectively.  However, constructing a food item model and  prediction model is also considered to be part of the abstract idea as part of managing personal behavior or interactions and mental process. Claims 6-7 and 13-14 includes the additional elements of a second and third machine learning algorithm.  However, these machine learning algorithms are recited at a high-level of generality (i.e., as a performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
Dependent claims 2-5 and 9-12 recite limitations of updating a profile and defining patron preference, and allergy information that are further directed toward the abstract idea.  Therefore, the claims are also directed to the abstract idea as analyzed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong, U.S. Patent Application Publication 2020/019861 discusses a method for controlling cook based on artificial intelligent and intelligent device.
Grueneberg et al. U.S. Patent Application Publication 2018/0033074 discusses a system and method for recipe and shopping list recommendation.
Minvielle, U.S. Patent Application Publication 2016/0350715 discusses nutrition based food system and method.
Schiff et al., U.S. Patent Application Publication 2012/0095863 discusses a system and method for analyzing data sets and providing personalized recommendations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687